Gtleillan, C. J.1
The main question in this case — the only one that the parties are particularly interested in having decided — is disposed of in the case of Nichols v. Walter, ante, p. 264, the opinion in which is filed at the same time with this. But although the act of the legislature under which the defendants, as county commissioners, are charged by the complaint with being about to order an election or a removal of the county-seat, is invalid, yet the complaint does not make a case for an injunction, for the statute providing a mode for contesting elections furnishes a full remedy should the election be held. The order will be reversed, without costs.
Order reversed.

 Berry, J., because of illness, took no part in this case.